           Case 1:19-cv-06264-LGS Document 49 Filed 04/02/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
DINO ANTOLINI,                                                                   : Case No.: 1:19-cv-06264 (LGS)
                                                                                 :
                                         Plaintiff,                              :
                                                                                 :       DEFENDANTS’
          - against -                                                            :   NOTICE OF OMNIBUS
                                                                                 :   MOTION TO COMPEL,
KENNETH ROSENBLUM, BERNICE                                                       :
                                                                                          DISMISS AND
ROSENBLUM, VILLAGE REALTY LLC,                                                   :
                                                                                        RELATED RELIEF
JORGE GUZMAN and LAMANO WEST                                                     :
VILLAGE LLC,                                                                     :
                                                                                 :
                                         Defendants.                             :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

COUNSEL:

        PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in support

of this motion and the accompanying declaration with exhibits, defendants will move this Court,

before the Honorable Lorna G. Schofield, United States District Court for the Southern District of

New York, at the United States District Courthouse located at 500 Pearl Street, New York, NY

10007, at a time and place to be scheduled by this Court, in the substantial interests of justice and

on-going integrity of the judicial process, and pursuant to the Court’s inherent authority, for an

Order as follows:

        (a)       Compelling plaintiff’s counsel, Stuart H. Finkelstein, Esq. to produce a
                  duly executed retainer agreement or an affidavit sworn to before a notary
                  or declaration evidencing the circumstances leading to his retention by
                  plaintiff Dino Antolini in this action; and

        (b)       Compelling plaintiff to produce an Affidavit sworn to before a notary
                  public, evidencing the facts and circumstances leading to his retention of
                  Stuart H. Finkelstein, Esq. for the express purpose of commencing and
                  prosecuting the within action; and

        (c)       Ordering a framed-issue hearing within 30 days of the production of
                  evidence of lawful retention, including relief sought under (a) and (b) and
                  such other conditions as set by this Court, and compelling plaintiff’s in-
  Case 1:19-cv-06264-LGS Document 49 Filed 04/02/20 Page 2 of 3



      person attendance at a framed-issue hearing for the examination of the
      plaintiff under oath on the subject of plaintiff’s retention of Stuart H.
      Finkelstein, Esq. and the evidence produced, if any, as to said retention; or

(d)   Dismissing this action, with prejudice, upon plaintiff’s failure to
      demonstrate with competent evidence the lawful and ethical retention of
      Stuart H. Finkelstein, Esq. either by way of a lawful, duly executed retainer
      agreement and sworn Affidavit and/or upon plaintiff’s failure to appear for
      a framed issue hearing as directed by this Court; or

(e)   Disqualifying Stuart H. Finkelstein, Esq. from continued representation in
      this matter, whose good standing in and lawful re-instatement as a member
      of the bar of the State of New York, according to a pending criminal
      complaint in the Southern District of New York, is predicated upon false
      representations to the bar licensing authorities of New York State, that
      during his period of disbarment he was not engaged in the practice of law
      when, in fact, according to the unsealed SDNY criminal complaint, Mr.
      Finkelstein was so engaged in the State of Florida; and

(f)   Staying all proceedings and affording plaintiff 60 days to retain new
      counsel, or elect to proceed pro se, failing either of which the matter should
      be dismissed with prejudice; and

(g)   Referring the matter of Stuart H. Finkelstein’s pending criminal complaint
      to the bar licensing authorities of the State of New York, in which said
      complaint outlines Mr. Finkelstein’s alleged unauthorized practice of law
      during the same period he allegedly misrepresented to the New York bar
      licensing authorities that he was not so engaged as a fraudulent predicate
      to his reinstatement to the New York bar; and

(h)   Referring Stuart H. Finkelstein to the Grievance Committee of the
      Southern District of New York, of the existence of the instant controversy
      to join an existing referral and investigation by said Committee concerning
      other highly questionable conduct arising out of his purported
      representation of Jose Figueroa in virtually identical ADA lawsuits, who,
      upon information and belief, is referred to in the pending Criminal
      Complaint against Mr. Finkelstein as “Victim-2”; and

(i)   Granting defendants reasonable fees and costs incurred in connection with
      continued defense of this action as warranted and deemed appropriate by
      the Court pursuant to 28 USC § 1927; and

(j)   Referring this action and the multitude of other virtually identical ADA
      lawsuits filed by Mr. Finkelstein in the name of Dino Antolini to the United
      States Attorney’s Office for the Southern District of New York for further
      investigation by that office; and
         Case 1:19-cv-06264-LGS Document 49 Filed 04/02/20 Page 3 of 3




       (k)     Granting defendants such other relief as this Court may deem just and
               proper.

       By Order of this Court pursuant to a conference before this Court in March 2020, the within
motion is due by 4/2/20. This motion is therefore timely.

Dated: New York, New York
       April 1, 2020

                                             Yours, etc.,
                                             RUBIN PATERNITI
                                             GONZALEZ KAUFMAN LLP


                                             By: __________________________________
                                                     JUAN C. GONZALEZ, ESQ.
                                                     DAVID LAFARGA, ESQ.
                                             Attorneys for Defendant(s)
                                             VILLAGE REALTY LLC
                                             555 Fifth Avenue, 6th Floor
                                             New York, NY 10017
                                             Tel: (646) 809-3370
                                             Fax: (646) 809-1622
                                             gonzalez@rpgklaw.com
                                             lafarga@rpgklaw.com
                                             File No.: 3748.1395

                                             THE LANDAU GROUP, PC

                                             By: ________________ ______________
                                                   KEVIN LANDAU, ESQ.
                                                   ZACHARY LANDAU, ESQ.

                                             Attorneys for Defendants
                                             KENNETH ROSENBLUM, BERNICE
                                             ROSENBLUM, JORGE GUZMAN and
                                             LAMANO WEST VILLAGE LLC
                                             Kevin A. Landau, Esq.
                                             Zachary R. Landau, Esq.
                                             45 Rockefeller Plaza, Suite 2000
                                             New York, New York 10111
                                             (212) 537-4025
                                             kevin@thelandaugroup.com
                                             zach@thelandaugroup.com
TO:    All Parties Via CM/ECF
